Citation Nr: 1107400	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  08-39 872	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a skin 
disorder.

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and 
depression.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel



INTRODUCTION

The Veteran had active duty service from October 1976 to October 
1984.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2007 rating decision of the New York, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, in pertinent part, denied the Veteran's 
claim for an increased rating for a skin disorder as well as his 
claim for service connection for PTSD.

In his January 2008 notice of disagreement (NOD), the Veteran 
indicated that he objected to the denials of his claim for an 
increased rating for his skin disorder and claim for service 
connection for an acquired psychiatric disorder.  Only the 
instant claims are therefore before the Board for its 
consideration.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran underwent a VA dermatology examination in November 
2006 which found that he had a rash on his abdomen, bilateral 
shoulders, right arm and buttocks.  A May 2008 VA prescription 
list indicates that he had been prescribed a hydrocortisone cream 
to treat an itchy rash on his face.  He reported in a March 2008 
letter that his skin condition had gotten progressively worse. 

A veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey 
v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  In 
light of the Veteran's contentions regarding his worsened skin 
disorder and the clinical evidence suggesting that his skin 
disorder may have spread to his face, a new dermatology 
examination is required.

VA is obliged to provide an examination with regard to a service 
connection claim when the record contains competent evidence that 
the claimant has a current disability or signs and symptoms of a 
current disability, the record indicates that the disability or 
signs and symptoms of disability may be associated with active 
service, and the record does not contain sufficient information 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that 'indicate' that a current disability 
'may be associated' with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon 
at 83.  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); McLendon at 83.

The Veteran claims to have suffered from an acquired psychiatric 
disorder continuously since service.  Service treatment records 
are negative for findings related to an acquired psychiatric 
disorder.  A January 1986 VA examination, which was conducted 
approximately 15 months after the Veteran's service discharge, 
reflects his complaints of "nervousness" without elaboration.  
Post-service treatment records dated since 2006, document 
diagnoses of depression and anxiety.  A VA examination is 
therefore required to determine the etiology of the Veteran's 
diagnosed acquired psychiatric disorder.

A September 2002 letter from the Social Security Administration 
(SSA) suggests that the Veteran was in receipt of benefits.  The 
basis of such an award is not clear from the evidence of record.  
The actual decision by SSA, and the medical records on which that 
decision was based, are not of record. These records are 
potentially pertinent to the claims of entitlement on appeal.  
The United States Court of Appeals for Veterans Claims (Court) 
has held that where there has been a determination with regard to 
SSA benefits, the records concerning that decision must be 
obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO/AMC should contact SSA and request 
all decisions and medical records associated 
with the Veteran's award of SSA benefits.  
Any records received should be associated 
with the claims file.

All efforts to obtain these records should be 
documented in the claims file.  If no such 
records are available, documentation to that 
effect must be included in the claims file. 

2.  Following the completion of the above-
development, the RO should afford the Veteran 
a VA dermatology examination to determine the 
current severity of his service-connected 
skin disorder.  The claims file must be made 
available to the examiner, and the examiner 
should indicate in the report that the file 
was reviewed.  All indicated diagnostic 
testing and diagnostic studies should be 
undertaken.

The examiner should identify all current 
manifestations of his service-connected skin 
disorder.

The examiner is advised that the Veteran is 
competent to report symptoms, and that the 
Veteran's reports must be considered in 
formulating the opinion.

3.  Following the completion of the 
development listed in items numbered one and 
two, the RO/AMC should afford the Veteran a 
VA psychiatric examination to determine 
whether he has an acquired psychiatric 
disorder, to include anxiety, depression, or 
PTSD, which is related to service.  

The examiner should review the claims folder 
and note such review in the examination 
report or addendum.  Any indicated tests or 
diagnostic studies should be undertaken.

The examiner should then provide opinions as 
to whether any current acquired psychiatric 
disorder at least as likely as not (50 
percent probability or more), had its onset 
in service or is otherwise related to a 
disease or injury in active duty service.  

If psychosis is diagnosed, the examiner 
should indicate whether it was manifested to 
a compensable degree within one year of the 
Veteran's discharge from service in October 
1984.  The examiner should note the Veteran's 
complaints of nervousness in a January 1986 
VA examination.

If the examiner finds that a diagnosis of 
PTSD is warranted, the stressor supporting 
the diagnosis should be specified.

The examiner should provide a rationale for 
the opinions.

If the examiner cannot provide an opinion 
without resorting to speculation, the 
examiner must provide a rationale as to why 
this is so, and must indicate what if any 
additional evidence would permit an opinion 
to be made.

The examiner is advised that the Veteran is 
competent to report symptoms, and that the 
Veteran's reports must be considered in 
formulating the opinion.  If the Veteran's 
reports are discounted, the examiner should 
provide a reason for doing so.

5.  The RO/AMC should review the examination 
report(s) to ensure that it contains all 
information and opinions requested in this 
remand.

6.  If any claim on appeal remains denied, 
the RO/AMC should issue a supplemental 
statement of the case before returning the 
case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

